internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-129346-02 date june x y a b c state date date date date date dear plr-129346-02 this responds to the letter dated date submitted on behalf of x requesting a waiver of the 5-year waiting_period imposed by sec_1362 of the internal_revenue_code for x to reelect subchapter_s treatment under sec_1362 facts according to the information submitted x was incorporated date under state law effective date x elected to be treated as a subchapter_s_corporation on date the shareholder of x sold their stock in x to y an ineligible s_corporation shareholder thereby terminating x’s s_corporation_election effective date on date a b and c purchased of the stock of x from y a b and c represent that the new shareholders of x are neither directly nor indirectly related to y or the prior shareholder of x since the five year post termination period under sec_1362 has not expired x has submitted this ruling_request seeking the commissioner’s consent as provided in sec_1_1362-5 to reelect to treat x as an s_corporation effective date law and analysis sec_1362 provides in relevant part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if the election has terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before it sec_5th taxable_year that begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that absent the commissioner's consent an s_corporation whose election has terminated or a successor_corporation may not make a new election for five taxable years as described in sec_1362 the commissioner however may permit the corporation to make a new election before the 5-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the plr-129346-02 absence of this fact consent ordinarily is denied unless the corporation shows that the event causing the termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election conclusion based solely on the representations made and on the information submitted we grant permission for x to reelect to be treated as a subchapter_s_corporation effective date a copy of this letter should be attached to x’s next federal_income_tax return the ruling in this letter is based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent s david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
